DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/07/22.
Applicant's election with traverse of Group I (claims 1-14 and 20) in the reply filed on 11/07/22 is acknowledged.  The traversal is on the ground(s) that the absence of a showing that the inventions as listed by the examiner are independent and/or distinct as required by 35 USC 121, the relevant portion of which states: “If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.”.  This is not found persuasive because on page 3 of the restriction requirement the examiner pointed out how the inventions are independent or distinct:
Here the apparatus of invention | requires different prior art to reject and different searches due than method inventions II and III due to the structure required vs. the method steps required. Furthermore, the method of inventions II and III require different method steps that would need to be addressed with different searches and different prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a finger” is of, a user or the apparatus.

Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “and the intermediate component via the first hinge, wherein the first maximum degree of bending”. It appears some language is missing or should be deleted.

Claim 10 recites the limitation "the rounded semicircle outer edge".  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the rounded semicircle outer edge” is of and how it structurally relates to the claimed apparatus.

Claim 20 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the socket portion” is being positively claimed or not. Claim 1 does not positively claims a socket, just functionality with a socket. It is unclear what structure is required to read on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anunike (US 2018/0368491) in view of Fowler (US 6,684,406) and Lindemann (US 4,677,971).
It is noted that the publication to Anunike is not by another, but was published more than one year before the filing date of this CIP application. The CIP claims examined herein detail subject matter that was not disclosed in the parent application of Anunike, making the effective filing date of the currently pending CIP claims to be 10/15/20. Therefore, the publication (US2018/0368491) to Anunike can be used as prior art to reject the currently pending claims.
In regard to claim 1, Anunike teaches an apparatus comprising: a proximal component (component: 12) connected to an intermediate component (component: 14) via a first hinge component (hinge: 18); and a distal component (component: 16) connected to the intermediate component via a second hinge component (hinge: 20), wherein a peg receiving portion extends from an end portion of the proximal component (see peg receiving hole of component: 12), wherein the peg receiving portion is a first pivot element of the first hinge component (see hinge 18), wherein a rounded semicircle outer edge of the peg receiving portion circumscribes a first peg protruding from the intermediate component (see hinge and peg and semicircle outer edge of hinge: 18), wherein the first peg is a second pivot element of the first hinge component (see peg on each side of proximal portion), wherein a three-sided plate (plate: 24) component protrudes from a side portion of the intermediate component (see figure 1), wherein the intermediate component (14) comprises a first dome-shaped top portion configured to connect first side portions of the intermediate component (see figure 1), wherein the first dome-shaped top portion comprises a first outer edge wall (see figure 1), wherein the distal component comprises a second dome-shaped top portion configured to connect second side portions of the distal component (16)(see figure 1), wherein the second dome-shaped top portion comprises a second outer edge wall wherein the first hinge component is a connection junction between the first peg of the intermediate component and the peg receiving portion of the proximal component (see figure 1), wherein the proximal component (12) is configured to at least partially encase a bottom segment of a finger (see figure 4), wherein the intermediate component (14) is configured to at least partially encase a middle segment of the finger (see figure 4), wherein the first hinge component (18) is configured to: restrict a first bending motion beyond a first defined degree of bend based on an impact between the three-sided plate component and the rounded semicircle outer edge (paragraph: 0049), wherein the first bending motion conforms to a first joint movement between the bottom segment and the middle segment of the finger (paragraph 0049); and wherein the second hinge (20) component is another connection junction between a second peg of the distal component and another peg receiving portion of the intermediate component (see figure 1), wherein the distal component is configured to at least partially encase a tip segment of the finger (see figure 4), and wherein the second hinge (20) is configured to: restrict a second bending motion beyond a second defined degree of bend based on an impact between the first outer edge wall and the second outer edge wall, wherein the second bending motion conforms to a second joint movement between the tip segment of the finger and the middle segment of the finger (paragraph 0056).  Further, Anunike teaches multiple finger apparatuses that can be incorporated into a glove (paragraph 0068) or attached to a connective band (paragraph 0067). 
However, Anunike fails to teach wherein a rod portion connected to a ball portion protrude from another end portion of the proximal component, wherein the ball portion is configured to integrate with a socket portion of a hand plate component configured to sit on a back portion of a user hand.
Fowler teaches finger protectors for multiple fingers that are attached to a dorsal hand portion via linking tabs (35), wherein the linking tabs are rods attached to the dorsal hand portion apertures via push tabs (see figures 6 and 6A).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the finger apparatuses of Anunike connected to a dorsal plate via linking tabs as taught by Fowler, since the finger apparatus of Anunike connected to a dorsal plate via linking tabs would provide an apparatus with multiple finger protectors moveably attached together along the back of the hand. 
Anunike and Fowler fail to teach the attachment being a ball and socket joint. 
Lindemann teaches a linking tab (link: 2) attached to a hand protector portion via a ball and socket joint (ball joint: 4 and 5) to provide for attachment with pivotal movement in any direction (column 3, lines 35-44). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the linking tab attachment of Anunike and Fowler with the ball and socket joint as taught by Lindemann, since the ball and socket joint connection of the attachment tabs to the dorsal portion of Anunike and Fowler would provide for multiple finger protectors to be attached together while providing pivotal movement in any direction (Lindemann: column 3, lines 35-44).

 	In regard to claim 2, Anunike teaches wherein the first dome-shaped top portion comprises a first curvature that transitions into the first side portions of the intermediate component that are less curved than the first curvature (see curvature of component: 14 of top vs. sides), wherein the first dome-shaped top portion is configured to encase a top portion of the middle segment of the finger (see figure 4), wherein the first side walls are configured to encase side portions of the middle segment of the finger (see figure 4), and wherein a first temperature regulating opening is located between the first dome-shaped top portion and the second dome-shaped top portion (see figure 1).  

 	In regard to claim 3, Anunike teaches wherein the second dome-shaped top portion comprises a second curvature that transitions into the second side portions of the distal component that are less curved than the second curvature (see curvature of component: 16 and curvature of top vs. sides), wherein the second dome-shaped top portion is configured to encase a top portion of the distal segment of the finger (see figure 4), wherein a second temperature regulating opening is located between the first dome-shaped top portion and a third dome shaped top portion comprising a third curvature that transitions into third side portions of the proximal component that are less curved than the third curvature (see figure 1).  

 	In regard to claim 4, Anunike teaches wherein the second temperature regulating opening is larger than the first temperature regulating opening (compare openings in components 14 and 16 of figure 1).  

 	In regard to claim 5, Anunike teaches wherein the three-sided plate (24) comprises a first edge, a second edge, and a third edge, wherein the first edge of the three-sided plate is configured to lodge against the first hinge at a first maximum degree of bending between the proximal component and the intermediate component, wherein the first edge is perpendicular to the second edge, and wherein the first edge is shorter in length than the second edge (see figure 1 and paragraph 0050).  

 	In regard to claim 6, Anunike teaches wherein a first position of the proximal component (12) and a second position of the intermediate component (14) corresponds to a first maximum degree of bending between the proximal component and the intermediate component via the first hinge, wherein the first maximum degree of bending (paragraph 0056).  

 	In regard to claim 7, Anunike teaches wherein a first length of the proximal component (12) is greater than a second length of the intermediate component (14)(see figure 1, compare lengths), and wherein the second length of the intermediate component (14) is greater than a third length of the distal component (16)(see figure 1, compare lengths).  

 	In regard to claim 8, Anunike teaches wherein the first hinge (18) is configured to align with a first finger joint of a user finger (see figure 4), and wherein the second hinge (20) is configured to align with a second finger joint of the user finger (see figure 4).  

 	In regard to claim 9, Anunike teaches wherein a first distal end and a second distal end of the proximal component (12) are thicker or rounder than a first middle portion of the proximal component located between the first distal end and the second distal end (see portions of 12 at hinge 18 vs. top of 12: figure 3), and wherein a third distal end and a fourth distal end of the intermediate component (14) are thicker or rounder than a second middle portion of the intermediate component located between the third distal end and the fourth distal end (see portions of 14 at hinge 20, vs. top of 14 in figure 1).  

 	In regard to claim 10, Anunike teaches wherein the three-sided plate component is located adjacent to the first hinge component, wherein the three-sided plate component is a raised portion protruding from the side portion of the intermediate component, wherein the three-sided plate component is configured to lock the apparatus in a position based on a wedged interaction between the three-sided plate component and the rounded semicircle outer edge upon an occurrence of the first defined degree of bend between the proximal component and the intermediate component, and wherein the three-sided plate component comprises three sides that form three angles.  

 	In regard to claim 11, Anunike teaches wherein a locked position between the three-sided plate component (24) and the first outer edge wall is configured to restrict the middle portion of a user finger from extending beyond the first defined degree of bend (see figures 1 .vs figure 3), wherein an extension beyond the first defined degree of bend represents a hyperextension of the user finger (paragraph 0050).  

 	In regard to claim 12, Anunike teaches wherein the predefined angle is ninety degrees (see claims 10-12 of publication).  

 	In regard to claim 13, Anunike teaches further comprising a connective band capable of binding two or more of the apparatus together, wherein the connective band is configured to fit to a set of user fingers respectively (paragraph 0067).  

 	In regard to claim 14, Anunike teaches further comprising a glove component configured to receive the apparatus (paragraph 0068-0069).  

 	In regard to claim 20, the combined references teach wherein the ball portion integrated within the socket portion is configured to enable a greater range of motion of the apparatus as compared to a range of motion associated with a hinge connection between the proximal component and the hand plate component (Lindemann: column 3, lines 35-44).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the linking tab attachment of Anunike and Fowler with the ball and socket joint as taught by Lindemann, since the ball and socket joint connection of the attachment tabs to the dorsal portion of Anunike and Fowler would provide for multiple finger protectors to be attached together while providing pivotal movement in any direction (Lindemann: column 3, lines 35-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Chang (US 8,028,347) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732